Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The use of the term eShade Pillow, which appears to be a name for which a trade name or a mark for use in commerce has been applied, has been noted in this application. Thus, the term should be accompanied by the generic terminology, (e.g., shade pillow).
It is suggested that the pending claims be amended to recite a generic term, (e.g., shade pillow), in place of the prospective trademark or trade name eShade Pillow.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “’125’” has been used to designate both a side and a direction.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to under 37 CFR 1.74 because: reference character 185 is used to denote both a direction and a rigid support while reference character 160 is used to denote both a device aperture and a viewing aperture. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 1, “said at least one edge” lacks antecedent basis within the claim. It is therefore, not clear as to what “said at least one edge” refers.
Claim 14, line 1, “the fold line” lacks antecedent basis within the claim. It is therefore, not clear as to what “the fold line” refers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wambach 2,932,833.    As to claim 1, Wambach discloses, Figs. 2 and 3 for example, a pillow to block light that causes glare on a display, comprising:
	a pillow 5 having a volume at least partially filled with cushioning materials;
	a structure 8 having one or more sidewalls foldably coupled to the pillow structure and configured to form a conduit, (conduit of 8 can be seen in Figs. 3 and 2), the structure further includes
	a first aperture, (front portion), positioned on a first end of said structure configured to conform to a user’s face; and
	at least one second aperture, (opposite first aperture), positioned on a second and opposite end of the structure configured to encompass the display.  
2. The one or more sidewalls further comprises a fold line configured to expand and contract said one or more sidewalls, (fold line is where the one or more sidewalls fold or bend as along 7).
3. The first aperture further comprises at least one edge configured to create a seal to block ambient light, (e.g., edge of first aperture).
5. Said at least one edge is configured to be goggle shaped, (by virtue of the circular outline along the edge of 8).
6. A bottom of the conduit is formed of a bottom side of the pillow structure, (5 forms bottom of conduit).
7. The at least one second aperture is configured to enable insertion of the display therein the structure.
8. The at least one second aperture is configured for hand insertion therein, to operate the device.
9. The one or more sidewalls further comprises a third aperture, (apertures between each section 7 of structure 8), configured to enable access therein of the device’s power cord.
10. Said fold line is configured to contract the one or more sidewalls for storage of the structure atop one side of the pillow, (the Wambach sidewalls are capable being folded to stack above the pillow 5).
As to claim 11, Hermansen discloses a pillow to block light that causes glare on a display comprising:
	a pillow 5 having a volume at least partially filled with cushioning materials;
	a structure 8 having one or more sidewalls configured to form a conduit, (conduit of 8 can be seen in Figs. 3 and 2), the structure further includes
	a first aperture, (front portion), positioned on a first end of the structure configured to conform to the user’s face;
	a bottom, (bottom of 8 opposite front portion), positioned on a second and opposite end of the structure configured to form a base to the structure, the bottom being an integrated surface of the pillow 5, (“a bottom” of Wambach is as disclosed within the instant application); and
	at least one second aperture, (opposite first aperture), positioned on a second and opposite end of said structure configured to enable insertion of the display therein said structure.
12. The one or more sidewalls further comprises a fold line configured to expand and contract said one or more sidewalls, (fold line is where the one or more sidewalls fold or bend as along 7).
13. The first aperture further comprises at least one edge configured to create a seal to block ambient light, (e.g., edge of first aperture).
14. The fold line is configured to contract the one or more sidewalls for storage of the structure as an integrated portion of the pillow, (the Wambach sidewalls are capable being folded to stack above the pillow 5).

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Distasio 4,796,734.    As to claim 15, Distasio discloses, Figs. 2 and 4 for example, an apparatus, comprising:
a pillow 22 having a volume at least partially filled with cushioning materials; and
at least four sidewalls, (10, 16, 26, 26), collapsible and stowable adjacent with a surface of the pillow 22, when deployed the at least four sidewalls being supported by a rigid flap engaging at least a portion of at least two of the sidewalls, (Distasio can and may utilize any type of “flap” to add further support to the sidewalls thus, serving to read upon claim 15 since the language of claim 15 fails to positively recite a “rigid flap” as forming part of the invention for which protection is sought), the at least four sidewalls forming at least two apertures, a viewing aperture, (formed frontside between the sidewalls 26), and a device aperture, (formed lower/backside between the sidewalls 26), wherein the device aperture is configured to receive a display device within the device aperture for viewing of the display through the viewing aperture.

Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harooni 2013/0125312.    As to claim 15, Harooni discloses, Fig. 3 for example, an apparatus, comprising:
a pillow 301 having a volume at least partially filled with cushioning materials; and at least four sidewalls, (left side, right side, top side, back side), collapsible and stowable adjacent with a surface of the pillow 301, when deployed the at least four sidewalls being supported by a rigid flap engaging at least a portion of at least two of the sidewalls, (Harooni can and may utilize any type of “flap” to add further support to the sidewalls thus, serving to read upon claim 15 since the language of claim 15 fails to positively recite a “rigid flap” as forming part of the invention for which protection is sought), the at least four sidewalls forming at least two apertures, a viewing aperture, (formed frontside between the sidewalls), and a device aperture, (formed lower-side between the sidewalls 26), wherein the device aperture is configured to receive a display device within the device aperture for viewing of the display through the viewing aperture.
18. The cushioning materials comprise at least one of foam or feathers, (lines 11-14 of para [0005].

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lerner 4,639,958.    As to claim 15, Lerner discloses, Figs. 5 for example, an apparatus, comprising:
a pillow 10 having a volume at least partially filled with cushioning materials; and
at least four sidewalls, (12, 12, 12, 12), collapsible and stowable adjacent with a surface of the pillow 10, when deployed the at least four sidewalls being supported by a rigid flap engaging at least a portion of at least two of the sidewalls, (Lerner can and may utilize any type of “flap” to add further support to the sidewalls thus, serving to read upon claim 15 since the language of claim 15 fails to positively recite a “rigid flap” as forming part of the invention for which protection is sought), the at least four sidewalls forming at least two apertures, a viewing aperture, (formed frontside between the sidewalls 12), and a device aperture, (formed backside between the sidewalls 12), wherein the device aperture is configured to receive a display device within the device aperture for viewing of the display through the viewing aperture.
19. The cushioning materials comprise one or more gas filled bladders 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Distasio 4,796,734 in view of either of Foch 2013/0254999 and Pintos 4,100,633.
Each of Foch and Pintos teaches application and utilization of a pillow having a foam filling. Therefore, to have provided the pillow 10 of Distasio with a foam filling, thus serving to provide a well-known cushioning material, would have been obvious to one having ordinary skill in the art as taught by either of Foch and Pintos.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Distasio 4,796,734 in view of Lerner 4,639,958.
Lerner teaches application and utilization of a pillow having an air bladder filling. Therefore, to have provided the pillow 10 of Distasio with an air bladder filling, thus serving to provide a well-known cushioning material, would have been obvious to one having ordinary skill in the art as taught by Lerner. 

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                     /MICHAEL SAFAVI/                                                                     Primary Examiner, Art Unit 3631                                                                                                                                   


































MS
June 8, 2022